Citation Nr: 0120308	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-18 097	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left ulnar nerve 
palsy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left scapula, currently rated as 
10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for residuals of bilateral pterygia.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He was awarded the Combat Infantryman Badge and the 
Purple Heart Medal, among other decorations, for his service 
in World War II.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

In his August 1999 substantive appeal, the veteran requested 
the opportunity to appear at hearing before a Member of the 
Board.  Such a hearing was scheduled for June 2001.  The 
veteran was notified of the scheduled time and place but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  
38 C.F.R. § 20.704(c).  His claim will thus be adjudicated 
without further delay based upon all the evidence presently 
of record.


FINDINGS OF FACT

1.  No more than moderate impairment of Muscle Group II 
resulting from the in-service shell fragment wound is shown.

2.  Complete paralysis of the left ulnar nerve is not shown; 
rather, the veteran's left ulnar nerve impairment is 
productive of incomplete severe paralysis.

3.  The veteran's left shoulder shell fragment wound scars 
are not poorly nourished, are not repeatedly ulcerated, and 
are not tender and painful on objective demonstration.

4.  The veteran's bilateral pterygia were both surgically 
excised and have not regrown; the veteran does not have any 
visual loss resulting from his service-connected pterygia.


CONCLUSIONS OF LAW

1.  A 20 percent disability rating is warranted for moderate 
impairment of Muscle Group II affecting the dominant 
shoulder.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5302 (2000).

2.  A disability rating in excess of 40 percent is not 
warranted for incomplete severe paralysis of the major ulnar 
nerve.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 120, 
124a, Diagnostic Code 8516 (2000).

3.  A disability rating in excess of the currently-assigned 
noncompensable rating for bilateral pterygia is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6034 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that higher disability ratings are 
warranted for all three disabilities at issue.  He asserts 
that greater impairment results from each than is reflected 
by the disability ratings currently assigned.

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5100-5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review, the Board finds that the RO has taken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the veteran's claims for increased disability 
ratings.  Both VA and private medical records have been 
associated with the claims file and the RO has notified the 
veteran of the evidence needed to substantiate his claims.  
In addition, the veteran and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, at his 
request the veteran was scheduled for a personal hearing 
before a Member of the Board in May 2001.  He failed to 
report for the hearing, however.  

As will be apparent from the recitation of the veteran's 
medical history set forth below, his claims file contains 
sufficient information to provide an understanding of the 
nature and severity of his disabilities.  The evidence which 
is of record is of sufficient breadth and depth upon which to 
base an informed and equitable decision.  
Because the factual record appears to be reasonably complete, 
and in light of the length of time these issues have remained 
on appeal, the advancing age of the veteran, the increase in 
benefits which has already resulted from RO actions, and 
given the interests of judicial and administrative economy 
and efficiency, it is the Board's judgment that the veteran's 
interests are best served by a substantive decision.

In short, the Board has reviewed the evidence of record and 
determined that remanding this case for readjudication under 
such circumstances would serve no useful purpose.  Cf. Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claims without prejudice to the veteran.

Because of their common factual background, the Board will 
address the veteran's left arm and shoulder disabilities 
together, followed by a discussion of the eye disability.


1.  Entitlement to an increased rating for left ulnar nerve 
palsy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left scapula, currently rated as 
10 percent disabling.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  See 38 C.F.R. § 4.2 
(2000).

In April 1945, the veteran was injured by a Japanese hand 
grenade which was thrown into his foxhole.  Upon physical 
examination at the first aid station, there were multiple 
puncture wounds in the right infra axillary region, affecting 
the latissimus dorsi muscle.  According to the first aid 
report, a shell fragment was "deeply buried in [the] left 
back in mid axillary line."  

Following his discharge from service, the RO granted service 
connection for multiple scars in the left scapular area.  A 
noncompensable disability rating was assigned at that time, 
but raised to 10 percent in April 1947, effective as of the 
date of his discharge from service.  

The report of an October 1948 VA examination reflects that 
the veteran complained of some early morning pain in the left 
shoulder.  He also reported that an occasional small foreign 
body would work its way out of the wound.  Upon examination, 
the examiner described a few insignificant scars of small 
penetrating wounds of the left scapular region.  There was 
full range of active and passive motion of the shoulders and 
upper extremities and no tenderness or adhesions about the 
muscles in the region of the scars.  The veteran's nervous 
system was deemed to have been normal.  The examiner rendered 
a diagnosis of cicatrices, small and asymptomatic, of the 
left scapular region, and noted that there was no 
demonstrable disease of the skeletal system at that time.

The veteran had little contact with the VA regarding his left 
shoulder disability until March 1991, when he filed a claim 
for an increased disability rating.  A VA examination was 
conducted pursuant to this claim.  According to the report, 
the veteran had various scars of his left posterior chest, 
and a palpable mass that felt like a foreign body on the left 
lateral thorax area.  A X-ray confirmed the presence of a 
radiopaque foreign body overlying the lower left hemithorax.

Private medical records reflect that the veteran underwent 
surgery for the repair of a torn rotator cuff and impingement 
syndrome of the left shoulder in November 1991.

In July 1995, the veteran submitted another claim for an 
increased disability rating, noting that he was experiencing 
numbness in the fingers of his left hand.  A VA examination 
was conducted in August 1995.  The report of this examination 
reflects that the veteran had normal range of left shoulder 
motion and normal strength.  The examiner commented that 
whatever scars were left in the posterior shoulder were lost 
in the normal wrinkles of the skin, particularly in the upper 
arm.  Many scattered retained foreign bodies were felt, 
however.  With regard to neurologic impairment, there was a 
serious deficit in sensation predominately exhibited by the 
loss of sharp/dull discrimination over the territory of the 
ulnar nerve in the left hand.  Additionally, decrease in grip 
strength was noted.  The examiner noted that these findings 
went along with a selected palsy of the ulnar nerve.  X-rays 
were interpreted as showing minimal spurring along the 
inferior glenoid, a possible slight rotator cuff injury, as 
well as post surgical resection of the distal left clavicle.  

By rating decision of September 1995, the RO granted service 
connection for "neuralysis" of the left arm resulting from 
the shell fragment wound residuals.  A 30 percent disability 
rating was assigned.  In the same rating decision, the RO 
continued the 10 percent disability rating for the impairment 
affecting Muscle Group I.  

A January 1997 electromyograph and nerve conduction study 
showed left carpal tunnel syndrome with evidence of an ulnar 
neuropathy at or near the left elbow.  

The veteran again requested an increased disability rating in 
August 1998.  A VA examination was accomplished in October 
1998.  The veteran complained of numbness, trembling, and 
pain in his left shoulder, arm, and hand.  Upon clinical 
examination, the examiner noted that the veteran had 
difficulty using his left hand to button his pants and shirt.  
The examiner described the veteran's trapezius, deltoid, 
suprascapular, and infrascapular musculature as well 
developed and symmetrical bilaterally.  The musculature of 
both arms was also symmetrical.  The biceps, triceps, and 
deltoid muscles were al 4-5/5 in testing strength and 
bilaterally symmetrical.  Wrist extension and flexion was 
symmetrical as well.  Left hand grip strength was 3/5, with 
interosseous wasting that was most prominent between the 
thumb and forefinger.  The hypothenar regions were 
symmetrically developed.  Deep tendon reflexes were dull 
throughout and not well elicited in either arm.  There were 
no sensory changes in the left hand or arm upon examination.  
The examiner rendered the following diagnoses:  "1) Status 
post shrapnel injury to left scapular region and shoulder 
with very little symptomatology at this time, 2) Left ulnar 
neuropathy now believed to be possible cubital tunnel 
syndrome.  The patient states that this is an area of 
previous trauma.  Symptoms have progressed.  Functional loss 
due to weakness of the hand is moderate.  Functional loss due 
to pain is mild.  3) Degenerative disease of the cervical 
spine, previous diagnosis, and non service-connected."

The report of an October 1998 electromyogram and nerve 
conduction study reflects neuropathy of the ulnar nerve at 
the elbow, moderate in degree, and chronic.  Also shown is 
median nerve neuropathy at the wrist.  A December 1998 note 
from the veteran's private physician indicates that the 
veteran had planned to have surgery consisting of an ulnar 
nerve transplantation, and a carpal tunnel release after the 
holiday season.  Although records reflecting this surgery are 
not contained in the claims file, it was apparently performed 
as a June 2000 letter from the same physician indicates that 
even after a transplant of the ulnar nerve, the veteran 
continued to have dysesthesias involving his left arm and 
hand.  The physician noted that the veteran has a partial 
Griffin claw phenomenon due to nerve damage from shrapnel 
wounds to the left shoulder.  The physician also noted that 
the veteran has less grip strength in his left hand than his 
right, that the veteran's left shoulder and arm will be 
permanently disabled as a result of the shrapnel wounds of 
his left shoulder, and that the veteran's severe ulnar nerve 
damage will probably never improve.

By decision of September 2000, the RO increased the 
disability rating to 40 percent, and recharacterized the 
disability as left ulnar nerve palsy.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

 When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Rating muscle injuries

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions:  6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).  38 C.F.R. § 4.55.

The provisions of 38 C.F.R. § 4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Injuries to Muscle Group I, which include the extrinsic 
muscles of the shoulder girdle, the trapezius, the levator 
scapulae, and the serratus magnus, and which perform the 
function of upward rotation of the scapula and elevation of 
the arm about shoulder level are rated based upon whether the 
dominant side or nondominant side is involved.  Because the 
evidence of record indicates that the veteran's left side is 
his dominant side, these criteria are applicable in this 
case.  Severe impairment of Muscle Group I on the dominant 
side is rated as 40 percent disabling.  Moderately severe 
impairment is rated as 30 percent disabling, while moderate 
impairment is rated as 10 percent disabling.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301.

Injuries to Muscle Group II, which include the extrinsic 
muscles of the shoulder girdle, the pectoralis major II, the 
latissimus dorsi and teres major, the pectoralis minor, and 
the rhomboid muscles are rated under the criteria set forth 
at Diagnostic Code 5302.  These muscles perform the functions 
of depression of the arm from vertical overhead to hanging at 
the side, downward rotation of the scapula, and in 
conjunction with the muscles of Muscle Group III in the 
forward and backward swing of the arm.  Severe impairment of 
Muscle Group II on the dominant side is rated as 40 percent 
disabling, moderately severe impairment is rated as 
30 percent disabling, moderate impairment is rated as 
20 percent disabling, and slight impairment is rated as 
0 percent disabling.  

Rating neurological disabilities

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, complete 
paralysis of the ulnar nerve on the major side, manifested by 
the "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb, and flexion of 
wrist weakened, is assigned a 60 percent disability rating.  
Severe incomplete paralysis of the ulnar nerve on the major 
side is assigned a 40 percent disability rating.  Moderate 
incomplete paralysis of the ulnar nerve on the major side is 
assigned a 30 percent disability rating.  Mild incomplete 
paralysis of the ulnar nerve is assigned a 10 percent 
disability rating.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.   

The Board further observes that the words "mild", 
"moderate" and "severe" are not defined in the regulatory 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners and treating 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Rating scars

Under the rating schedule, a compensable rating may be 
assigned for scars that are superficial, poorly nourished, 
with repeated ulceration (Diagnostic Code 7803); scars that 
are superficial, tender and painful on objective 
demonstration (Diagnostic Code 7804); or scars that limit the 
function of the part affected (Diagnostic Code 7805).  
38 C.F.R. § 4.118.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

Currently, the residuals of the gunshot wound are rated as 40 
percent disabling under the provisions of Diagnostic Code 
8516, for ulnar nerve palsy of the major arm; and 10 percent 
under Diagnostic Code 5301, for residuals of injury to Muscle 
Group I, affecting the function of the scapula.  

Muscle disability

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

As discussed above, the veteran's original injury affected 
the latissimus dorsi muscle, according to the contemporaneous 
medical records, which must be given deference in the 
identification of the exact location of the original injury.  
38 C.F.R. § 4.41.  Given the subsequent descriptions of 
widely-scattered scarring and the fact that a larger shell 
fragment was "deeply buried in the left back" and 
presumably is the fragment which is shown upon X-ray to this 
day, it is reasonable to believe that other nearby muscles 
were affected as well, as the shell fragments traveled into 
the veteran's left shoulder.  However, the only muscle 
specifically identified throughout the entire record as 
having been affected during the injury is the latissimus 
dorsi muscle.  Because the latissimus dorsi muscle is 
considered as part of Muscle Group II under the schedular 
rating criteria, it would seem that rating the veteran under 
the provisions of Diagnostic Code 5302, which address 
injuries to Muscle Group II, is more appropriate than rating 
his impairment under the currently-effective provisions of 
Diagnostic Code 5301, which address injuries to Muscle Group 
I.  To achieve accuracy in rating, therefore, the Board holds 
that the veteran's left shoulder impairment should be rated 
under Diagnostic Code 5302 rather than Diagnostic Code 5301.  

As discussed  above, severe impairment of Muscle Group II on 
the dominant side is rated as 40 percent disabling, 
moderately severe impairment is rated as 30 percent 
disabling, moderate impairment is rated as 20 percent 
disabling, and slight impairment is rated as 0 percent 
disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 5302.   

As set forth above, the description of a moderate injury set 
forth in 38 C.F.R. § 4.56 is a type of injury from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history of such an 
injury generally includes service department records or other 
evidence of in-service treatment for the wound and a record 
of a consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56, particularly lowered threshold of fatigue 
after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

Following a longitudinal review of the evidence of record, 
the Board concludes that the veteran's left shoulder muscle 
symptomatology is more analogous to the criteria set forth 
for a moderate disability.  The original injury was not 
through-and-through, but rather involved a larger piece of 
shrapnel, which remains lodged in the veteran's chest area, 
and numerous smaller pieces, some of which are retained and 
some which have been expelled.  

Currently, the veteran does not exhibit significant 
impairment in terms of the cardinal signs of muscle 
disability defined by regulation, as he does not have loss of 
left shoulder power, weakness, a lowered threshold of 
fatigue, impairment of coordination, or uncertainty of left 
shoulder movement, as compared to the right shoulder.  
Rather, recent examination findings confirm that in 1995 and 
1998, he had normal range of motion and normal strength in 
the left shoulder manifested by strength testing and 
comparison of the musculature of both shoulders.  

For a higher disability rating to be warranted, moderately 
severe disability of the left shoulder muscles would have to 
be demonstrated, and the evidence of record does not indicate 
impairment of that magnitude.  There are no indications of 
loss of deep fascia, muscle substance, or loss of resistance 
when compared with the right shoulder, as would be required 
for a finding of moderately severe disability.  Strength and 
endurance of the injured left shoulder and uninjured right 
shoulder are comparable.  Thus, a finding of moderately 
severe disability of the left shoulder muscles is not 
supported by the evidence of record.  

In conclusion, the Board finds that the veteran's muscular 
left shoulder shell fragment wound residuals are more 
appropriately rated under the provisions of Diagnostic Code 
5302, in light of the records reflecting the muscles affected 
by the original injury.  The recent medical evidence 
indicates that his current condition cannot be viewed as 
involving more than moderate disability of the left Muscle 
Group II.  In the absence of greater current impairment, the 
preponderance of the evidence is against a finding of 
moderately severe muscle disability or severe muscle 
disability.  

Because the rating criteria provide for a 20 percent 
disability rating in the case of moderate muscle impairment 
affecting Muscle Group II (Diagnostic Code 5302), as compared 
with a 10 percent disability rating to be assigned for 
moderate muscle impairment affecting Muscle Group I 
(Diagnostic Code 5302), the practical effect of this change 
in Diagnostic Codes is an increase in the disability rating 
payable to the veteran for the service-connected muscle 
injury, from 10 percent to 20 percent.  

Neurological disability

Because physicians have identified the veteran's ulnar nerve 
pathology as a residual of the shell fragment wound incurred 
in service, it is appropriate to consider all ulnar nerve 
impairment in assigning the proper disability rating.  The 
best evidence available to the Board reflecting the veteran's 
current level of impairment subsequent to his recent ulnar 
nerve transplantation surgery consists of the June 2000 
letter submitted by his treating physician.  

In applying the findings contained in the June 2000 letter to 
the schedular criteria, the Board concludes that the level of 
impairment demonstrated in the letter is most nearly 
analogous to the criteria set forth for severe incomplete 
paralysis of the major arm.  In the absence of a complete 
griffin claw deformity resulting from complete paralysis of 
the ulnar nerve, a higher disability rating is not warranted.  
The veteran has pointed to no medical evidence which would 
support the assignment of a disability rating higher than 40 
percent.  The preponderance of the evidence is thus against 
the assignment of a disability rating in excess of 40 percent 
for severe incomplete paralysis of the ulnar nerve, post 
transplant surgery.  The benefit sought on appeal is 
therefore denied.

Scar impairment

In reaching the above conclusion, the Board notes that the 
veteran's ulnar nerve impairment is separate and distinct 
from the left shoulder muscle injury impairment.  Although 
both disabilities arose from the same incident, the shell 
fragment wound in service, the symptomatology arising from 
each is not duplicative and does not overlap.  Therefore, 
separate ratings for each are appropriate and no pyramiding 
is involved.  See 38 C.F.R. § 4.25(b) (2000); Esteban, supra.

The Board has also given consideration to assigning a 
separate disability rating for the veteran's scars.  However, 
the evidence of record does not contain any indication that 
the veteran has shell fragment wound scars which could be 
described as superficial, poorly nourished, with repeated 
ulceration, or tender and painful on objective demonstration.  
Furthermore, there is no showing that the scars limit the 
veteran's shoulder function in any way.  The evidence 
reflects that the scars are nonadherent and do not interfere 
with range of left shoulder motion or strength.  

During the 1995 VA examination, the examiner noted that 
whatever scars remained were lost in the normal wrinkles of 
the skin.  The 1998 VA examiner did not mention the presence 
of shell fragment wound scars at all. The Board finds this 
recent medical evidence to be particularly probative.  

Thus, is no basis in the evidence of record to assign a 
separate disability rating for shell fragment wound scars, 
since no such disability currently exists.   Cf. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may be not 
established where the evidence does not show a disability]. 

3.  Entitlement to a compensable disability rating for 
residuals of bilateral pterygia.

Factual background

During service, the veteran had a pterygium surgically 
removed from his right eye.  He apparently had a smaller 
pterygium on his left eye, which was not removed at that 
time.  The report of an October 1948 VA examination reveals 
that residual scars from the right eye surgery were noted, as 
was the presence of a small pterygium on the left eye.  

VA treatment records reflecting treatment provided in the 
1980s and 1990s for other eye disabilities, including 
glaucoma and cataracts, do not reflect the presence of 
pterygia in either eye.  

The report of a VA ophthalmologic examination conducted in 
September 1998 pursuant to the instant claim indicates that 
upon clinical examination, there was some mild corneal haze 
and scarring in the right eye medial limbus area consistent 
with pterygium removal.  A similar rust ring/old corneal scar 
was noted in the left eye just inferior to fixation.  The 
examiner rendered a diagnosis of "status post pterygium 
surgery in the left eye in 1944" and commented that there 
were no sequelae from pterygium surgery in that eye.  In 
addition to other diagnoses including primary open angle 
glaucoma, the examiner noted that the veteran had old corneal 
scars likely secondary to metal foreign bodies.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set forth above and will not be 
repeated.

Governing regulation dictates that the level of impairment 
resulting from pterygia will be rated based upon any 
resulting loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6034.  

Analysis

Although the veteran has measurable loss of vision, none of 
his visual loss has been medically attributed to pterygia.  
Rather, the medical evidence, referred to above, demonstrates 
that he suffers from ocular disabilities which cause his 
currently-shown visual loss, specifically cataracts and 
glaucoma. 

The salient point in rating the veteran's residuals of 
bilateral pterygia is the extent of any current visual 
disability resulting from the service-connected pterygia 
residuals.  The veteran's pterygia have both been surgically 
excised, and there is no indication that either has regrown.  
There has been demonstrated no physical blockage of his 
vision caused by pterygia.  Furthermore, there is no medical 
evidence which would indicate that he suffers any loss of 
vision due to the residual surgical scarring.  Indeed, the 
recent medical evidence, in the form of the September 1998 VA 
eye examination, indicates that there is no visual loss due 
to the veteran's service-connected pterygia.  There is no 
evidence to the contrary.

Because the governing criteria require that visual loss due 
to the pterygia be rated, and because there is no evidence 
demonstrating that the veteran has lost any vision on account 
of the residuals of pterygia, the preponderance of the 
evidence is against the assignment of any disability rating 
in excess of the currently-assigned noncompensable rating.  
The benefit sought on appeal is accordingly denied.


ORDER

A 20 percent disability rating for muscle impairment 
resulting from a shell fragment wound to the left shoulder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A disability rating in excess of 40 percent for residuals of 
injury to the left ulnar nerve resulting from a shell 
fragment wound to the left shoulder is denied.

A compensable disability rating for bilateral pterygia is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 



